Exhibit 10.12(c)

Executive Officers of

The Scotts Miracle-Gro Company

who are parties to form of

Tier 1 Participation Agreement under

The Scotts Company LLC Executive Severance Plan

 

Name and Principal Position

with The Scotts Miracle-Gro Company

  

Effective Date of

Tier 1 Participation Agreement

Barry W. Sanders, President

   November 5, 2011

Vincent C. Brockman, Executive Vice President, General Counsel, Corporate

Secretary and Chief Ethics & Compliance Officer

   November 5, 2011

David C. Evans, Chief Financial Officer and Executive Vice President, Strategy

and Business Development

   November 5, 2011

Denise S. Stump, Executive Vice President, Global Human Resources

   November 5, 2011

James R. Lyski, Executive Vice President, Chief Marketing Officer

   November 5, 2011